Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2022 has been entered.
 
Response to Amendment
	Applicant has amended claims 3 and 12, added claims 14-16, and canceled claim 13. Claims 1-3, 5, 8, 9, 12, and 14-16 are pending. Claims 1 and 2 are withdrawn from consideration.
	The amendments to the claims have necessitated new rejections under 112(a). See 112(a) rejections below for details. 
	The amendments to the claims have overcome the 112(b) rejections of record. However, after further consideration, the amendments have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details. 
	The amendments to the claims have been found to necessitate new rejections under 103. See 103 rejections below for details.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/4/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details.

Applicant’s arguments, see Remarks, filed 11/4/2022, with respect to support for the amendments to the claims have been fully considered and are persuasive in part.  
Applicant has argued that the amendments to claim 3, as well as the new claims are supported by Applicant’s specification. With respect to the amendments to claim 3 and the new claims 14 and 16, Examiner agrees. 
However, after reviewing Applicant’s specification, examiner has been unable to find supporting disclosure for new claim 15. Thus, new claim 15 has been rejected under 112(a). See 112(a) rejections below for details.

Applicant’s arguments, see Remarks, filed 11/4/2022, with respect to the prior art rejections over Ellem in view of Nagle and Helsen have been fully considered, but they are not persuasive.
Applicant has argued that it would not be obvious to one of ordinary skill in the art to modify Ellem in view of Nagle to process engineered wood wastes (i.e. wood wastes consisting of plywood, particleboard, and fiber board). Specifically, Applicant has alleged that “there is no basis for the conclusion that the skilled person would expect that engineered wood wastes could be pyrolyzed in numerous other pyrolysis methods (i.e. besides that of Nagle),” and that “the skilled person could also reasonably conclude that the very specific carbonization method of Nagle is the only option to process engineered wood wastes.” Examiner respectfully but wholeheartedly disagrees.
Contrary to Applicant’s assertions, Examiner holds the position that a person having ordinary skill in the art would expect that engineered wood wastes (i.e. wood wastes consisting of plywood, particleboard, and fiber board) could be pyrolyzed in in a variety of methods, including but not limited to the method of Ellem, on the basis of fundamental technical reasoning that is well within the level of ordinary skill.
In particular, Ellem teaches that the method may be used to process a variety of organic feed materails including biomass, peat, coal, oil shale/sands, plastic waste materials, and blends of these materials (Page 1). Ellem teaches that biomass feed materials may include “by way of example, forestry products (including mill residues such as wood shavings), agricultural products, biomass produced in aquatic environments such as algae, agricultural residues such as straw, olive pits and nut shells, animal wastes, municipal and industrial residues” (Page 1 Lines 28-36; emphasis added). From these teachings, a person having ordinary skill in the art would have a reasonable expectation that Ellem could be used to process organic materials other than those explicitly mentioned in Ellem’s disclosure. 
A person having ordinary skill in the art would poses clear understanding that substantially any organic (carbonaceous) material can be pyrolysed. A person having ordinary skill in the art would further poses clear understanding that wood wastes in the form of particle board, medium density fiberboard, and plywood timber products are organic materials comprised largely of wood, as well as other organic materials such as glue and/or resin. Thus, considering that said wood wastes are understood to be comprised mainly of organic materials, and considering that Ellem is taught to be applicable to pyrolysis of a variety of feed materials, a person having ordinary skill in the art would have a reasonable expectation that said wood wastes could be pyrolyzed successfully using the method of Ellem.
Furthermore, even in the absence of the forgoing technical reasoning, the fact that the wood wastes in question are wood wastes, in combination with Ellem’s explicit teaching that the method thereof can be used to pyrolyze wood wastes (i.e. mill residues such as wood shavings), would give a person having ordinary skill in the art a reasonable expectation that Ellem’s method could be successfully applied to the pyrolysis of said wood wastes, i.e. wood wastes in the form of particle board, medium density fiberboard, and plywood timber products.
Further yet, it is known in the art to pyrolyze engineered wood wastes such as plywood. For example, Nagle teaches a method of pyrolysing (carbonizing) engineered wood wastes, i.e. fabricated wood-based materials, such as wood composition board (abstract), wherein the engineered wood wastes may be wood composition boards such as plywood, particleboard, and fiberboard (paragraph [0066]). Nagle teaches that the such engineered wood wastes include thermoset adhesive binders such as urea-formaldehyde or phenol-formaldehyde (paragraph [0066]). Said thermoset adhesive binders are well understood to be resins. Thus, it is understood that said engineered wood wastes contain organic “contaminates” in the form of a resin, i.e. a thermoset adhesive binder such as urea-formaldehyde or phenol-formaldehyde. In view of the forgoing teachings by Nagle, it would be abundantly clear to one of ordinary skill in the art that it is possible to pyrolyze wood wastes wood wastes in the form of particle board, medium density fiberboard, and plywood timber products that contain organic materials contaminates in the form of at least resins. 
As discussed in detail above, a person having ordinary skill in the art would have a reasonable expectation that the method of Ellem could be successfully applied to the pyrolysis of wood wastes in the form of particle board, medium density fiberboard, and plywood timber products that contain organic materials contaminates in the form of at least resins, on the basis of said wood wastes are organic materails. Furthermore, as discussed in detail above, the fact that said wood wastes are wood wastes is sufficient by itself to give a person having ordinary skill in the art a reasonable expectation that said wood wastes could be successfully pyrolyzed using the method of Ellem. Considering that Nagle provides clear evidence that it is, in fact, possible to pyrolyze wood wastes in the form of particle board, medium density fiberboard, and plywood timber products that contain organic materials contaminates in the form of at least resins, a person having ordinary skill in the art of pyrolysis would have scarcely a reason to doubt that such wood wastes could be successfully pyrolysed using the method of Ellem.
In view of the above, Examiner maintains that conclusion that the skilled person would expect that engineered wood wastes could be pyrolyzed in numerous other pyrolysis methods (i.e. besides that of Nagle, including but not limited to the method of Ellem), as there is robust basis for such an expectation. Furthermore, taking the technical reasoning explained above into consideration, it is extremely unlikely that a person having ordinary skill in the art would conclude that the very specific carbonization method of Nagle was the only option to process engineered wood wastes.

Applicant has argued that “even if the skilled person reached the same conclusion as the Examiner and decided to modify Ellem to pyrolyze engineered wood wastes, the modified method would not be the invention defined in amended claim 3 because the combined method would be focussed on recovering valuable products in the form of solid carbon-containing material, a gas product, etc from the feed materials and not on processing contaminated feed materials as in the invention.” Examiner respectfully disagrees.
As discussed in the 103 rejections of claim 3 below, “it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ellem in view of Nagle by using the method of Ellem to process (i.e. pyrolyze) a solid feed material consisting of wood wastes in the form of particle board, fiberboard (all types thereof, including but not limited to medium density fiberboard), and plywood timber products that contain the contaminates, with the contaminates including organic materials contaminates in the form of at least resins.” See 103 rejections below for details. 
In the proposed modification of Ellem in view of Nagle as reproduced above, modified Ellem will process engineered wood wastes (i.e. plywood, particleboard, and fiber board) containing contaminates (organic contaminates in the form of resins). Thus, regardless of whether or not the modified method is “focussed on recovering valuable products in the form of solid carbon-containing material, a gas product, etc from the feed materials” as alleged by Applicant, said method, by virtue of processing a contaminated feed material (a feed material having organic contaminates), is necessarily also a method focused on processing contaminated feed materials as in the invention of claim 3.
Examiner notes that, in the presently presented version of claim 3, the presence of heavy metal contaminates within the feed material is optional (see claim interpretation and 112(b) rejections below for details). Therefore, the combination of Ellem and Nagle represents a method focused on processing contaminated feed materials as in the invention of claim 3, regardless of the absence of heavy metals in the feed material therein (see the below claim interpretations, 112(b) rejections, and 103 rejections over Ellem in view of Nagle alone, for further details).
Regardless, as will be addressed in greater detail in the rebuttals to follow and in the 103 rejections over Ellem in view of Nagle and Helsen, it would have also been obvious to one of ordinary skill in the art to further modify Ellem in view of Nagle and Helsen to pyrolyze engineered wood wastes (i.e. plywood, particleboard, and fiber board) that further contained heavy metal contaminates. Ellem modified in view of Nagle and Helsen as discussed in the relevant rejections below, by virtue of processing a contaminated feed material (a feed material having organic contaminates and heavy metal contaminates), is necessarily a method focused on processing contaminated feed materials as in the invention of claim 3.

Applicant has argued that it would not have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem in view of Helsen, as Examiner has allegedly not given “sufficient weight to the decision of the Applicant to focus on contaminated engineered wood wastes and the selection of operating conditions, as defined in amended claim 3, to cause deportment of at least a significant proportion of heavy metal contaminants to the solid carbon-containing products,” that “this selection was not obvious,” and that “it was not obvious that the selection would work.” Examiner finds this argument unpersuasive.
Examiner notes that Applicant’s argument is unclear, as it fails to point out specifically which of the claimed operating conditions is non-obvious. Because this argument fails to point out specifically which of the claims elements in non-obvious, it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references, and thus fails to comply with 37 CFR 1.111(b). Therefore, this argument is unpersuasive. 
Furthermore, insofar as this argument amounts to an allegation that the selection of certain operating conditions is non-obvious on account of said selection producing unexpected results, this argument is unpersuasive, as it fails specifically point out which operating conditions yield the unexpected result. 
Regardless, as Examiner elaborates in the 103 rejections (i.e. the 103 rejections over Ellem in view of Nagle and Helsen) set forth below, it is well known in the art to form engineered timber, i.e. plywood, particleboard, and/or fiberboard, that has been treated with heavy metals. In particular, it is well known in the art to treat engineered timber such as plywood with chromated copper arsenate (CCA) as a preservative. For example, Nagle teaches that wood-based material that are impregnated chromated copper arsenate (CCA) can be carbonized (paragraph [0084]). In view of Nagle, a person having ordinary skill in the art would have a reasonable expectation that engineered timber (i.e. plywood, particleboard, and/or fiberboard) which has been impregnated with heavy metals (i.e. chrome, copper, and arsenic from CCA) could be successfully pyrolysized into pyrolysis products.
Furthermore, it is known in the art to pyrolyze CCA containing wood. For example, Helsen teaches a method for pyrolysing wood particles containing chromated copper arsenate (CCA) (Title, abstract, Introduction), wherein the pyrolysis yields a solid carbon-containing product (residue) to which a large percentage of the CCA is deported, i.e. the pyrolysis of said wood particles can be carried out with a negligible release of copper and chromium to the gas phase and a minimal release of arsenic (Results and Discussion, Figures 1-3, Conclusions). It is understood that copper, chromium, and arsenic are all heavy metals. Furthermore, Helsen teaches that burning CCA treated wood may cause a non-negligible pollution due to the release of the metals (copper, chromium and arsenic) in the flue gas, and that is desirable to pyrolyze such CCA treated wood in a way which maximizes the fraction arsenic remaining in the solid-carbon containing product upon a maximal reduction in mass of the wood (Introduction). Thus, a person having ordinary skill in the art would recognize deportation of heavy metals in CCA treated timber to the solid carbon-containing process as advantageous, i.e. to prevent pollution by vaporized metals.
Furthermore, in view of Helsen’s disclosure, a person having ordinary skill in the art would recognize that a deportation of heavy metals in CCA wood wastes to the solid carbon-containing products is not only advantageous, but also possible. Specifically, Helsen’s disclosure indicates that a significant portion of heavy metal contaminates can be deported to solid carbon-containing product by pyrolyzing CCA treated wood, and that the amount deported is both time dependent and temperature dependent (Figures 1-3, section 4 “conclusions”). Thus, a person having ordinary skill in the art would have a reasonable expectation that the method of Ellem could be used to process wood wastes having heavy metal contaminates so as to deport a significant portion of heavy metal contaminates to the solid carbon-containing product. Furthermore, a person having ordinary skill in the art would have a reasonable expectation that the time temperature profile of Ellem could be optimized (i.e. controlled in such a manner) to deport an optimal significant amount of heavy metal contaminates to the solid carbon-containing product. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
In view of the forgoing, Examiner respectfully submits that a person having ordinary skill in the art would have a reasonable expectation that the method of Ellem could be used to process contaminated engineered wood wastes (i.e. wood wastes consisting of plywood, particle board, fiber board, and contaminates including heavy metal contaminates and organic contaminates).  Furthermore, in view of the above, a person having ordinary skill in the art would have a reasonable expectation that operating conditions (e.g. the time temperature profile within the reaction chamber) could be selected (manipulated/optimized) so as to successfully cause a deportation of a significant portion of heavy metal contaminates in the wood wastes into the solid carbon-containing fraction. 

In their arguments, Applicant poses the question, “how would the skilled person looking at Ellem, Nagle, and Helsen have decided on the detailed selection of operating conditions in amended claim 3 and had any reasonable expectation that the claimed method would be successful (noting that the success is evidenced by the reported trials in the specification?” Examiner respectfully contends that this question is answered fully by Examiner’s rejections. See 103 rejections below for details. 

In their arguments, Applicant poses the question, “how would the skilled person arrived at the detailed operating conditions defined in amended claim 3?” Examiner respectfully contends that this question is answered fully by Examiner’s rejections. See 103 rejections below for details.

Applicant has argued that “In the Applicant’s view, it is a step too far to conclude that amended claim 3 is obvious.” For the reasons articulated in response to Applicant’s arguments above, and in the 103 rejections set forth below, Examiner respectfully disagrees.

Applicant concludes their argument’s regarding the rejections over Ellem in view of Nagle and Helsen, by asserting that “it follows from the above that the combined teachings of Ellem, Nagel, and Helsen do not suggest (and do not make obvious) the method defined in amended claim 3.” Examiner respectfully disagrees.
For the reasons articulated in response to Applicant’s arguments above, and in the 103 rejections set forth below, Examiner maintains that claim 3 is obvious over Ellem in view of Nagle and Helsen.


Applicant’s arguments, see Remarks, filed 11/4/2022, with respect to the new claim 14 have been fully considered, but they are not persuasive.
	Applicant has argued that new claim 14 is not taught or suggested by the combination of Ellem, Nagle, and Helsen.
	However, after further search and consideration, Examiner has found claim 14 to be obvious over the combination of Ellem, Nagle, and Helsen, in further view of newly cited reference Helsen et al. (“Total recycling of CCA treated wood waste by low-temperature pyrolysis”).

Claim Interpretation
Claim 3 recites “the solid feed material consisting of wood wastes in the form of particle board, medium density fiberboard, and plywood timber products that contain the contaminates, with the contaminates including any one or more than one of heavy metal contaminates and organic materials contaminates in the form of at least on selected from a group consisting of resins, glues, and paints,” in lines 3-7 (emphasis added). 
The clause regarding “the contaminates including any one or more than one of heavy metal contaminates and organic materials contaminates”, has the clear meaning that the contaminates include heavy metal contaminates and/or organic material contaminates. Thus, while the contaminates in claim 3 may include both heavy metal contaminates and organic material contaminates, said contaminates may alternatively include only heavy metal contaminates in the absence of organic material contaminates, or only organic material contaminates in the absence of heavy metal contaminates. In other words, so long as organic material contaminates are present, the presence of heavy metal contaminates is optional in claim 3, and vice versa. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “assembly for moving feed material” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “assembly for moving the feed material” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly” coupled with functional language “for moving the feed material through the reaction chamber from the upstream end towards the downstream end” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 3, 5, 8, 9, 12, and 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The converter 3 also comprises an assembly that forces feed material continuously forwardly in the reaction chamber 5 from the upstream end 7 towards the downstream end 9. The assembly comprises three parallel rotatable shafts 17 and screw feeders 19 on the shaft,” (Page 18 Lines 9-15). 
Accordingly, the claimed “assembly for moving the feed material” has been interpreted as a screw feeder, as well as equivalents thereof.

	The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites “wherein the portion of the heavy metal contaminants in the wood wastes that are deported to the solid carbon-containing product is at least 50%.”
	Applicant’s disclosure as originally filed contains support for deporting a “significant portion” of the heavy metal contaminates in the wood wastes to the solid carbon-containing product (e.g. in page 3, lines 36-37). Applicant’s disclosure also contains support (i.e. in Table 12) for the limitations of claim 16, “wherein the portion of the heavy metal contaminants in the wood wastes that are deported to the solid carbon-containing product is at least 96.5%,” (emphasis added).
	However, Applicant’s disclosure as originally filed contains no support for “the portion of the heavy metal contaminants in the wood wastes that are deported to the solid carbon-containing product [being] at least 50%,” (emphasis added).
	Therefore, claim 15 contains unsupported subject matter which must be removed from the claims.

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8, 9, 12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “at least a significant portion of the heavy metal contaminants in the wood wastes are deported to the solid carbon-containing product,” in lines 38-39. This limitation is unclear, as it is unclear what constitutes “a significant portion of the heavy metal contaminants”. Specifically, it is unclear where the line is drawn between a portion which is “significant” and a portion which is not significant. Frankly, whether or not a portion is classifiable as “significant” is largely a matter of opinion.
	For the purposes of examination, the scope of the term “a significant portion” has been interpreted broadly as meaning merely --a portion--.
	Applicant should amend claim 3 to clarify the scope of the term “a significant portion” as appropriate.
Claim 3 recites “the solid feed material consisting of wood wastes in the form of particle board, medium density fiberboard, and plywood timber products that contain the contaminates, with the contaminates including any one or more than one of heavy metal contaminates and organic materials contaminates in the form of at least on selected from a group consisting of resins, glues, and paints,” in lines 3-7 (emphasis added). 
The clause regarding “the contaminates including any one or more than one of heavy metal contaminates and organic materials contaminates”, has the clear meaning that the contaminates include heavy metal contaminates and/or organic material contaminates. Thus, the presence of heavy metal contaminates within the solid feed material is clearly optional in the claims.
However, claim 1 further recites a step of  “e) controlling the time-temperature profile within the reaction chamber to ensure that… (ii) at least a significant portion of the heavy metal contaminants in the wood wastes are deported to the solid carbon-containing product, including controlling the time-temperature profile so that a gas exit temperature at the gas outlet is less than 100 °C so that heavy metal contaminants in the wood waste are not present in the gas product,” in lines 36-41. This step is framed as non-optional. Yet, it is clear that said step would not be present in embodiments where the heavy metal contaminates are not present, as, if said heavy metal contaminates are not present, it would not be possible to control the time-temperature provide within the reaction chamber to ensure that a significant portion of the heavy metal contaminants are deported to the solid product.
Because claim 3 recites the presence of heavy metal contaminates as optional, but then goes on to recite a seemingly non-optional method step involving the heavy metal contaminates, claim 3 is rendered indefinite. In particular, in view of the apparent contradictions, it is unclear if 1) the presence of heavy metals is required or optional, and 2) if the aspects of step e) involving the heavy metals are required or optional.
Furthermore, because heavy metal contaminates are claimed as being optionally present in the alternative to organic contaminates, and because step e) further includes aspects involving the organic contaminates, claim 3 presents further clarity issues surrounding the claimed organic contaminates, said clarity issues being substantially identical in nature to those discussed above with respect to the heavy metal contaminates.
For the purposes of examination, claim 3 has been given the broadest reasonable interpretation regarding the presence/absence of contaminates. Specifically, claim 3 has been interpreted as requiring the presence of heavy metal contaminates AND/OR organic contaminates. In other words, the presence of heavy metal contaminates in the method of claim 3 has been interpreted as being optional, so long as the organic contaminates are present, and vice versa. Likewise, any method steps involving the heavy metals have also been treated as optional so long as the organic contaminates are present, and vice versa.
Applicant should amend claim 3 clarify as appropriate. Applicant overcome this rejection by either 1) amending claim 3 such that the presence of heavy metal contaminates is definitively non-optional, or 2) by amending claim 3 such that step e)ii) is definitively optional. 
Claims 5, 8, 9, 12, and 14-16 are rejected due to their dependency on indefinite claim 3.
Claim 14 recites “recovering the heavy metal contaminates from the solid carbon-containing product.” Claim 14 recites no other limitations. Thus, claim 14 is directed entirely to limitations which involve the heavy metal contaminates, which as discussed in the rejection of claim 3 above, are an optional aspect of the claimed method. 
The limitations of claim 14 are framed as non-optional. Yet, it is clear that said would not be applicable to embodiments where the heavy metal contaminates are not present, as, if said heavy metal contaminates are not present.  Claim 14 does not include any clause which expressly makes the presence of heavy-metal contaminates non-optional. 
Because claim 14 recites a seemingly non-optional limitation pertaining to an apparently optional aspect of the invention, claim 14 is rendered indefinite. In particular, in view of the apparent contradictions, it is unclear if 1) the presence of heavy metals in claim 14 is required or optional, and 2) if the limitations of claim 14 involving the heavy metals are required or optional.
For the purposes of examination, claim 14 has been given the broadest reasonable interpretation regarding the presence/absence of contaminates. Specifically, claim 14 has been interpreted as requiring the presence of heavy metal contaminates AND/OR organic contaminates. In other words, the presence of heavy metal contaminates in the method of claim 14 has been interpreted as being optional, so long as the organic contaminates are present, and vice versa. Likewise, any method steps involving the heavy metals have also been treated as optional so long as the organic contaminates are present, and vice versa. Consequently, the limitations of claim 14, like the presence of heavy metal contaminates, have been interpreted as being optional so long as organic material contaminates are present. 
Applicant should amend claim 14 clarify as appropriate. Applicant overcome this rejection by either 1) amending claim 14 (or claim 3) so as to expressly require the presence of heavy metal contaminates, or 2) by amending claim 14 such that limitations thereof are definitively optional. 
Claim 15 recites “wherein the portion of the heavy metal contaminates in the wood wastes that are deported to the solid carbon-containing product is at least 50%.” Claim 15 recites no other limitations. Thus, claim 15 is directed entirely to limitations which involve the heavy metal contaminates, which as discussed in the rejection of claim 3 above, are an optional aspect of the claimed method. 
The limitations of claim 15 are framed as non-optional. Yet, it is clear that said would not be applicable to embodiments where the heavy metal contaminates are not present, as, if said heavy metal contaminates are not present.  Claim 15 does not include any clause which expressly makes the presence of heavy-metal contaminates non-optional. 
Because claim 15 recites a seemingly non-optional limitation pertaining to an apparently optional aspect of the invention, claim 15 is rendered indefinite. In particular, in view of the apparent contradictions, it is unclear if 1) the presence of heavy metals in claim 15 is required or optional, and 2) if the limitations of claim 15 involving the heavy metals are required or optional.
For the purposes of examination, claim 15 has been given the broadest reasonable interpretation regarding the presence/absence of contaminates. Specifically, claim 15 has been interpreted as requiring the presence of heavy metal contaminates AND/OR organic contaminates. In other words, the presence of heavy metal contaminates in the method of claim 15 has been interpreted as being optional, so long as the organic contaminates are present, and vice versa. Likewise, any method steps involving the heavy metals have also been treated as optional so long as the organic contaminates are present, and vice versa. Consequently, the limitations of claim 15, like the presence of heavy metal contaminates, have been interpreted as being optional so long as organic material contaminates are present. 
Applicant should amend claim 15 clarify as appropriate. Applicant overcome this rejection by either 1) amending claim 15 (or claim 3) so as to expressly require the presence of heavy metal contaminates, or 2) by amending claim 15 such that limitations thereof are definitively optional. 
Claim 16 recites “wherein the portion of the heavy metal contaminates in the wood wastes that are deported to the solid carbon-containing product is at least 96.5%.” Claim 16 recites no other limitations. Thus, claim 16 is directed entirely to limitations which involve the heavy metal contaminates, which as discussed in the rejection of claim 3 above, are an optional aspect of the claimed method. 
The limitations of claim 16 are framed as non-optional. Yet, it is clear that said would not be applicable to embodiments where the heavy metal contaminates are not present, as, if said heavy metal contaminates are not present.  Claim 16 does not include any clause which expressly makes the presence of heavy-metal contaminates non-optional. 
Because claim 16 recites a seemingly non-optional limitation pertaining to an apparently optional aspect of the invention, claim 16 is rendered indefinite. In particular, in view of the apparent contradictions, it is unclear if 1) the presence of heavy metals in claim 16 is required or optional, and 2) if the limitations of claim 15 involving the heavy metals are required or optional.
For the purposes of examination, claim 16 has been given the broadest reasonable interpretation regarding the presence/absence of contaminates. Specifically, claim 16 has been interpreted as requiring the presence of heavy metal contaminates AND/OR organic contaminates. In other words, the presence of heavy metal contaminates in the method of claim 15 has been interpreted as being optional, so long as the organic contaminates are present, and vice versa. Likewise, any method steps involving the heavy metals have also been treated as optional so long as the organic contaminates are present, and vice versa. Consequently, the limitations of claim 16, like the presence of heavy metal contaminates, have been interpreted as being optional so long as organic material contaminates are present. 
Applicant should amend claim 16 clarify as appropriate. Applicant overcome this rejection by either 1) amending claim 16 (or claim 3) so as to expressly require the presence of heavy metal contaminates, or 2) by amending claim 16 such that limitations thereof are definitively optional.
Claim 15 recites “wherein the portion of the heavy metal contaminants in the wood wastes that are deported to the solid carbon-containing product is at least 50%.” It is unclear of what said portion is “at least 50%”. 
Applicant should amend claim 15 to clarify as appropriate. 
Claim 16 recites “wherein the portion of the heavy metal contaminants in the wood wastes that are deported to the solid carbon-containing product is at least 50%.” It is unclear of what said portion is “at least 50%”. 
Applicant should amend claim 15 to clarify as appropriate. 


	The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 8, 9, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellem et al. (WO 2015/061833), hereafter referred to as Ellem, in view of Nagel et al. (US 2004/0005461), hereafter referred to as Nagle.
With regard to claim 3: Ellem teaches a method for processing solid feed material, such as wood wastes (forestry products including mill residues such as wood shavings), and producing valuable products, e.g. char products, liquid oil products, etc. (abstract, Page 1 Lines 1-20 and 28-37).
Ellem teaches carrying out the method in a continuous converter apparatus including a reactor chamber 5, an inlet 41 for supplying feed material to an upstream end 7 of the reaction chamber 5, an assembly (screw feeders) 17/19 for moving feed material though the reaction chamber 5 from the upstream end 7 towards a downstream end 9 of the reaction chamber 5, a plurality of outlets 13, 15, and 35 for discharging products from the reaction chamber 5, with the converter being a sealed system, i.e. a system which forms gas seals at the inlet and outlet (Abstract, Figure 7, Pages 23-24), the method comprising steps of:
(a) Supplying the solid feed material (biomass/organic feed material) to the inlet 41 of the reaction chamber 5 (Figure 7, Page 23); wherein the method can be used to process a range of fine-sized feed (input) materials, typically having a size of less than 35 mm (Ellem: Page 31 Lines 10-12). Thus, it is understood that the wood wastes in Ellem are typically in particulate form.
(b) Moving the feed material through the reaction chamber 5 from the inlet 41, at the upstream end 7 of the chamber 5, to a downstream end 9 of the chamber 5, and exposing the feed material to a time-temperature profile (i.e. a “required temperature profile and residence time”) within the chamber 5 that dries and pyrolyzes the feed material and releases water vapor phase and a volatile products gas phase (e.g. oil vapor) from the feed material as the feed material moves through the chamber 5, with the temperature profile including a plurality of zones  (Claim 14, step (b); Figures 7 and 11; Page 11 Lines 20-25; Page 24 Lines 1-15; Page 27 Line 9-Page 29 Line 25; Page 30 Lines 15-18; Claim 18); The temperature profile in the reaction chamber 5 including a plurality of zones successively along the length of the chamber 5 (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14), the zones including:
(i) Zone 1 (Zone 2 of Ellem) in the form of a drying zone (water vaporization zone) for drying the feed material with 150 °C being an upper temperature limit of the zone (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14);
(ii) Zone 2 (Zone 3 in Ellem), in the form of a pre-heating zone (i.e. an oil condensation and organic material decomposition zone) for heating the feed material to a temperature that is suitable for the thermo-chemical reactions required in the next zone, with a temperature of “Tx” being an upper temperature limit of the zone, wherein Tx is somewhere above 150 °C and somewhere below 600 °C (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14); and
(iii) Zone 3 (Zone 4 in Ellem), in the form of a thermo-chemical reaction zone (i.e. an oil volatilization and further organic material decomposition zone) for thermally decomposing the feed material and producing a solid carbon-containing char product and gas, wherein 600 °C is an upper temperature limit of zone 3 (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14).
(c) moving a water vapor phase and the volatile products gas phase produced in step (b) through the reaction chamber 5 in a direction counter to that of the feed material so that at least a part of the water vapor phase and condensable components of the volatile products gas phase condense in a cooler upstream section of the reaction chamber 5 and form liquid water and liquid oil (i.e. the feed materails moves sequentially through five zones, zones 1-5, starting with zone 1 and ending with zone 5, the water vapor phase is formed in zone 2 and condensed in upstream zone 1, and the volatile products gas phase is formed in zone 4 and condensed into oil in upstream zone 3), at least the liquid oil being carried forward in the reaction chamber 5 by the feed material to a higher temperature region of the reaction chamber 5 and being progressively volatilized and cracked to a non-condensable gas (Claim 14, step (c); Figures 7 and 11; Page 6 Lines 12-20; Page 11 Lines 20-25; Page 24 Lines 1-15; Page 27 Line 9-Page 29 Line 25; Claim 18).
(d) discharging (i) a gas product from a gas outlet 35 of the chamber 5 and (ii) a dried and pyrolysed solid carbon-containing product (char) from a separate outlet 35 of the chamber 5, i.e. the solid carbon-containing product is discharged via outlet 15 and the gas product is discharged via outlet 35 (Figures 7 and 11; Page 4 Lines 21-27; Page 7 Lines 4-19; Page 23 Lines 1-15; Page 24 Lines 1-15; Page 27 Line 9-Page 29 Line 25; Claim 18; Claim 14, step (d)).
Ellem is silent to the solid feed material consisting of wood wastes in the form of particle board, medium density fiberboard, and plywood timber products that contain the contaminates, with the contaminates including any one or more than one of heavy metal contaminates and organic materials contaminates in the form of at least one selected from a group consisting of resins, glues, and paints. 
However, Ellem teaches that the method may be used to process a variety of organic feed materails including biomass, peat, coal, oil shale/sands, plastic waste materials, and blends of these materials (Page 1). Ellem teaches that biomass feed materials may include “by way of example, forestry products (including mill residues such as wood shavings), agricultural products, biomass produced in aquatic environments such as algae, agricultural residues such as straw, olive pits and nut shells, animal wastes, municipal and industrial residues” (Page 1 Lines 28-36; emphasis added). From these teachings, a person having ordinary skill in the art would have a reasonable expectation that Ellem could be used to process organic materials other than those explicitly mentioned in Ellem’s disclosure. 
A person having ordinary skill in the art would poses clear understanding that substantially any organic (carbonaceous) material can be pyrolysed. A person having ordinary skill in the art would further poses clear understanding that wood wastes in the form of particle board, medium density fiberboard, and plywood timber products are organic materials comprised largely of wood, as well as other organic materials such as glue and/or resin. Thus, considering that said wood wastes are understood to be comprised mainly of organic materials, and considering that Ellem is taught to be applicable to pyrolysis of a variety of feed materials, a person having ordinary skill in the art would have a reasonable expectation that said wood wastes could be pyrolyzed successfully using the method of Ellem.
Furthermore, even in the absence of the forgoing technical reasoning, the fact that the wood wastes in question are wood wastes, in combination with Ellem’s explicit teaching that the method thereof can be used to pyrolyze wood wastes (i.e. mill residues such as wood shavings), would give a person having ordinary skill in the art a reasonable expectation that Ellem’s method could be successfully applied to the pyrolysis of said wood wastes, i.e. wood wastes in the form of particle board, medium density fiberboard, and plywood timber products.
Further yet, it is known in the art to pyrolyze engineered wood wastes such as plywood. For example, Nagle teaches a method of pyrolysing (carbonizing) engineered wood wastes, i.e. fabricated wood-based materials, such as wood composition board (abstract), wherein the engineered wood wastes may be wood composition boards such as plywood, particleboard, and fiberboard (paragraph [0066]). Nagle teaches that the such engineered wood wastes include thermoset adhesive binders such as urea-formaldehyde or phenol-formaldehyde (paragraph [0066]). Said thermoset adhesive binders are well understood to be resins. Thus, it is understood that said engineered wood wastes contain organic “contaminates” in the form of a resin, i.e. a thermoset adhesive binder such as urea-formaldehyde or phenol-formaldehyde. In view of the forgoing teachings by Nagle, it would be abundantly clear to one of ordinary skill in the art that it is possible to pyrolyze wood wastes wood wastes in the form of particle board, medium density fiberboard, and plywood timber products that contain organic materials contaminates in the form of at least resins. 
As discussed in detail above, a person having ordinary skill in the art would have a reasonable expectation that the method of Ellem could be successfully applied to the pyrolysis of wood wastes in the form of particle board, medium density fiberboard, and plywood timber products that contain organic materials contaminates in the form of at least resins, on the basis of said wood wastes are organic materails. Furthermore, as discussed in detail above, the fact that said wood wastes are wood wastes is sufficient by itself to give a person having ordinary skill in the art a reasonable expectation that said wood wastes could be successfully pyrolyzed using the method of Ellem. Considering that Nagle provides clear evidence that it is, in fact, possible to pyrolyze wood wastes in the form of particle board, medium density fiberboard, and plywood timber products that contain organic materials contaminates in the form of at least resins, a person having ordinary skill in the art of pyrolysis would have scarcely a reason to doubt that such wood wastes could be successfully pyrolysed using the method of Ellem.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ellem in view of Nagle by using the method of Ellem to process (i.e. pyrolyze) a solid feed material consisting of wood wastes in the form of particle board, fiberboard (all types thereof, including but not limited to medium density fiberboard), and plywood timber products that contain the contaminates, with the contaminates including organic materials contaminates in the form of at least resins.
Modified Ellem does not explicitly teach controlling the time temperature profile within the reaction chamber to ensure (i) the organic material contaminates (resin) in the wood wastes are decomposed and are incorporated into useful products.
However, a person having ordinary skill in the art would recognize that, like the wood, said organic material contaminates (resins), by virtue of being organic, can be pyrolysed into pyrolysis products.
In making the above described modification of Ellem in view of Nagle, it would have been obvious to one of ordinary skill in the art to further modify Ellem such that the time-temperature profile thereof were controlled to ensure that (i) the organic contaminates (resins, i.e. thermoset adhesive binders such as urea-formaldehyde or phenol-formaldehyde) would be decomposed (e.g. by pyrolysis) and their decomposed forms be incorporated into the pyrolysis products, in order to ensure that the method successfully processes the feed consisting of wood wastes in the form of particle board, medium density fiberboard, and plywood timber products that contain organic materials contaminates in the form of at least resins,
Modified Ellem does not explicitly teach that the sealed system contains contaminates in wood wastes during processing in the converter. 
However, as discussed above, the converter is a sealed system i.e. a system which forms gas seals at the inlet and outlet (Abstract, Figure 7, Pages 23-24). Therefore, the system of modified Ellem will necessarily contain any contaminates in the wood wastes during processing, at least in the sense that any vaporized contaminates would be unable to leave the converter via the inlet or the outlet.
Modified Ellem does not explicitly teach that the wood wastes have a size of less than 25 mm. 
However, as discussed above, modified Ellem teaches that the method is used to process fine materails, typically having sizes less than 35 mm. The claimed particle size range of less than 25 mm lies entirely within the taught range. Thus, a person having ordinary skill in the art would expect the claimed range to be workable. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
Furthermore, a person having ordinary skill in the art would recognize that smaller particles have an increased surface area to volume ratio, and therefor will chemically react more quickly/efficiently. Pyrolysis is understood to be a chemical reaction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem by processing a wood waste containing particles having sizes within the range of less than 35 mm taught by Ellem, i.e. by processing a wood waste consisting of particles less than 25 mm in size, in order to, with predictable success, pyrolyze said particles more quickly/efficiently than they would be pyrolyzed were they larger.
Modified Ellem is silent to the moisture in the feed material being less than 20 wt.% of the total mass of the feed material.
However, it is well understood that feed moisture content is a result effective variable in pyrolysis. In particular, it is understood that feed with higher moisture contents will require more energy to pyrolyze. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem by optimizing the feed moisture content, such that the feed comprises 20 wt.% moisture or less, in order to obtain an energy efficient pyrolysis method. 
Modified Ellem does not explicitly teach that the inlet temperature for the drying zone, Zone I (Zone 2 of Ellem), is 60-80 °C. 
However, in modified Ellem, the drying zone (Zone 2 of Ellem) is operated at a temperature of 100-150 °C and is positioned immediately adjacent to a condensation zone (Zone 1 of Ellem), which is operated at a temperature of less than 100 °C, wherein the outlet of the condensation zone is adjacent the inlet of the drying zone (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14). 60-80 °C is less than 100 °C. Thus, a person having ordinary skill in the art would recognize that the condensation zone could be successfully operated in accordance with the teachings of Ellem at a temperature in the range of 60-80 °C. Furthermore, Ellem teaches that “there are overlap regions between the respective zones shown in the Figure [Figure 11],” (Ellem: Page 28 Lines 8-10). Therefore, a person having ordinary skill in the art would recognize that: 1) the boundary between the condensation zone (Zone 1 of Ellem) and the drying zone (Zone 2 of Ellem) is not rigidly defined, and/or 2) that the drying zone could operate such that the inlet temperature thereof was inside the normal operating temperature range of the condensation zone, i.e. such that the inlet temperature were below 100 °C. In view of the forgoing, a person having ordinary skill in the art would have a reasonable expectation that the drying zone of Ellem could be successfully operated with an inlet temperature of 60-80 °C without destroying the function thereof.
In addition, it is well understood that temperature is an important result effective variable in condensation, drying (evaporation), and pyrolysis. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem by optimizing the temperature conditions within the drying zone, i.e. such that the inlet temperature of the drying zone, Zone 1 (Zone 2 in Ellem), were 60-80 °C, in order to obtain a method wherein Zone 1 (Zone 2 in Ellem) successfully functions as a drying zone having an overlap at the inlet end thereof with the condensation zone (Zone 1 in Ellem), which operates at a temperatures below 100 °C.
Modified Ellem is silent to the upper temperature limit of the preheating zone (zone 2) being 250-300 °C.
However, as discussed above, in modified Ellem, the upper temperature limit of the preheating zone, Zone 2 (Zone 3 in Ellem), is a temperature “Tx” wherein Tx is somewhere above 150 °C and somewhere below 600 °C (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14). Because the claimed upper temperature limit of 250-300 °C is situated above 150 °C and below 600 °C a person having ordinary skill in the art would expect that a temperature in the range of 250-300 °C would be suitable for Tx. Furthermore, it is well understood that temperature is an important result effective variable in pyrolysis. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filling date to further modify Ellem by optimizing the upper temperature limit (Tx) of the preheating zone to be in the range of 250-300 °C, in order to obtain a method wherein the preheating zone successfully preheats material passing therethrough on its way to the thermo-chemical reaction zone.
Note: Modified Ellem does not explicitly teach that the wood wastes include heavy metal contaminates, nor does modified Ellem teach a step of e)ii) controlling the time temperature profile within the reaction chamber to ensure that at least a significant portion of the heavy metal contaminates in the wood wastes are deported to the solid carbon-containing product, including controlling the time-temperature profile so that a gas exit temperature at the gas outlet is less than 100 °C so that heavy metal contaminates in the wood wastes are not present in the gas product. However, the presence of heavy metal contaminates in the wood wastes is optional (see claim interpretation above). Because the presence of heavy metal contaminates is optional, method steps which are directed specifically to the treatment, handling, processing, etc. of said heavy metal contaminates are also treated as optional (see 112(b) rejections above for details). Therefore, modified Ellem satisfies all of the limitations of claim 3, regardless of the fact that modified Ellem does not explicitly teach that the wood wastes include heavy metal contaminates or step e)ii). 
With regard to claim 5: Modified Ellem teaches that the method can be used to process a range of fine-sized feed (input) materials, typically having a size of less than 35 mm (Ellem: Page 31 Lines 10-12). Thus, it is understood that the wood wastes in modified Ellem are typically in particulate form.
Modified Ellem does not explicitly teach that less than 15 wt. % of the total mass of the wood wastes have a particle size of  less than 1 mm.
However, as discussed above, modified Ellem teaches that the method is used to process fine materails, typically having sizes less than 35 mm. The claimed particle size of less than 1 mm lies entirely within the taught range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I). A person having ordinary skill in the art would expect the method of Ellem to be workable when processing wood wastes having any wt.% of 1 mm particles, as wood wastes comprising any wt.% of less than 1 mm particles can still lie with the taught range of 35 mm, i.e. so long as the balance of non-less-than 1 mm particles are less than 35 mm in size.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem by processing a wood waste containing particles having sizes within the range of less than 35 mm taught by Ellem, i.e. by processing a wood waste consisting of particles less than 35 mm in size, wherein less than 15 wt.% of said wood waste is in less than 1 mm particles, in order to pyrolyze said particles with predictable success. 
With regard to claim 8:  In modified Ellem, “the method may include condensing water vapor from the gas product outside the chamber and forming a liquid water product,” (Ellem: Page 12 Lines 24-28).
With regard to claim 9: In modified Ellem, the method includes maintaining a required temperature profile in the reaction chamber 5 by supplying an oxygen-containing gas, such as air, to the reaction chamber and at least partially combusting combustible gases in the reaction chamber (Ellem: Page 28 Line 17-Page 29 Line 15).
With regard to claim 12: The method of modified Ellem includes supplying the oxygen-containing gas, such as air, to the reaction chamber in Zone 3 (Zone 4 in Ellem), whereby the devolatilization produces combustible gases that are combusted by the oxygen-containing gas, and wherein whereby the devolatilization produces combustible gases that are combusted by the oxygen-containing gas (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14).
With regard to claim 14: Modified Ellem does not explicitly teach a step of recovering the heavy metal contaminates from the solid carbon containing product. However, However, the presence of heavy metal contaminates in the wood wastes is optional (see claim interpretation above). Because the presence of heavy metal contaminates is optional, method steps which are directed specifically to the treatment, handling, processing, etc. of said heavy metal contaminates are also treated as optional (see 112(b) rejections above for details). Consequently, the limitations of claim 14 are entirely optional in the absence of heavy metal contaminates in the waste stream (see 112(b) rejections above for details). Therefore, modified Ellem satisfies claim 14, regardless of the fact that modified Ellem does not explicitly teach a step of recovering the heavy metal contaminates from the solid carbon containing product.
With regard to claim 15: Modified Ellem does not explicitly teach that the portion of the heavy metal contaminates in the wood wastes that are deported to the solid carbon-containing product is at least 50%. However, However, the presence of heavy metal contaminates in the wood wastes is optional (see claim interpretation above). Because the presence of heavy metal contaminates is optional, method steps which are directed specifically to the treatment, handling, processing, etc. of said heavy metal contaminates are also treated as optional (see 112(b) rejections above for details). Consequently, the limitations of claim 15 are entirely optional in the absence of heavy metal contaminates in the waste stream (see 112(b) rejections above for details). Therefore, modified Ellem satisfies claim 15, regardless of the fact that modified Ellem does not explicitly teach that the portion of the heavy metal contaminates in the wood wastes that are deported to the solid carbon-containing product is at least 50%
With regard to claim 16: Modified Ellem does not explicitly teach that the portion of the heavy metal contaminates in the wood wastes that are deported to the solid carbon-containing product is at least 96.5%. However, However, the presence of heavy metal contaminates in the wood wastes is optional (see claim interpretation above). Because the presence of heavy metal contaminates is optional, method steps which are directed specifically to the treatment, handling, processing, etc. of said heavy metal contaminates are also treated as optional (see 112(b) rejections above for details). Consequently, the limitations of claim 16 are entirely optional in the absence of heavy metal contaminates in the waste stream (see 112(b) rejections above for details). Therefore, modified Ellem satisfies claim 16, regardless of the fact that modified Ellem does not explicitly teach that the portion of the heavy metal contaminates in the wood wastes that are deported to the solid carbon-containing product is at least 96.5%

The following 103 rejections are made in the alternative to those above, and are made to address a different embodiment of the claimed invention in hopes of expediting prosecution. 
Claims 3, 5, 8, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellem in view of Nagel and Helsen et al. (“RELEASE OF METALS DURING THE PYROLYSIS OF PRESERVATIVE IMPREGNATED WOOD”), hereafter referred to as Helsen.
With regard to claim 3: Ellem teaches a method for processing solid feed material, such as wood wastes (forestry products including mill residues such as wood shavings), and producing valuable products, e.g. char products, liquid oil products, etc. (abstract, Page 1 Lines 1-20 and 28-37).
Ellem teaches carrying out the method in a continuous converter apparatus including a reactor chamber 5, an inlet 41 for supplying feed material to an upstream end 7 of the reaction chamber 5, an assembly (screw feeders) 17/19 for moving feed material though the reaction chamber 5 from the upstream end 7 towards a downstream end 9 of the reaction chamber 5, a plurality of outlets 13, 15, and 35 for discharging products from the reaction chamber 5, with the converter being a sealed system, i.e. a system which forms gas seals at the inlet and outlet (Abstract, Figure 7, Pages 23-24), the method comprising steps of:
(a) Supplying the solid feed material (biomass/organic feed material) to the inlet 41 of the reaction chamber 5 (Figure 7, Page 23); wherein the method can be used to process a range of fine-sized feed (input) materials, typically having a size of less than 35 mm (Ellem: Page 31 Lines 10-12). Thus, it is understood that the wood wastes in Ellem are typically in particulate form.
(b) Moving the feed material through the reaction chamber 5 from the inlet 41, at the upstream end 7 of the chamber 5, to a downstream end 9 of the chamber 5, and exposing the feed material to a time-temperature profile (i.e. a “required temperature profile and residence time”) within the chamber 5 that dries and pyrolyzes the feed material and releases water vapor phase and a volatile products gas phase (e.g. oil vapor) from the feed material as the feed material moves through the chamber 5, with the temperature profile including a plurality of zones  (Claim 14, step (b); Figures 7 and 11; Page 11 Lines 20-25; Page 24 Lines 1-15; Page 27 Line 9-Page 29 Line 25; Page 30 Lines 15-18; Claim 18); The temperature profile in the reaction chamber 5 including a plurality of zones successively along the length of the chamber 5 (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14), the zones including:
(i) Zone 1 (Zone 2 of Ellem) in the form of a drying zone (water vaporization zone) for drying the feed material with 150 °C being an upper temperature limit of the zone (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14);
(ii) Zone 2 (Zone 3 in Ellem), in the form of a pre-heating zone (i.e. an oil condensation and organic material decomposition zone) for heating the feed material to a temperature that is suitable for the thermo-chemical reactions required in the next zone, with a temperature of “Tx” being an upper temperature limit of the zone, wherein Tx is somewhere above 150 °C and somewhere below 600 °C (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14); and
(iii) Zone 3 (Zone 4 in Ellem), in the form of a thermo-chemical reaction zone (i.e. an oil volatilization and further organic material decomposition zone) for thermally decomposing the feed material and producing a solid carbon-containing char product and gas, wherein 600 °C is an upper temperature limit of zone 3 (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14).
(c) moving a water vapor phase and the volatile products gas phase produced in step (b) through the reaction chamber 5 in a direction counter to that of the feed material so that at least a part of the water vapor phase and condensable components of the volatile products gas phase condense in a cooler upstream section of the reaction chamber 5 and form liquid water and liquid oil (i.e. the feed materails moves sequentially through five zones, zones 1-5, starting with zone 1 and ending with zone 5, the water vapor phase is formed in zone 2 and condensed in upstream zone 1, and the volatile products gas phase is formed in zone 4 and condensed into oil in upstream zone 3), at least the liquid oil being carried forward in the reaction chamber 5 by the feed material to a higher temperature region of the reaction chamber 5 and being progressively volatilized and cracked to a non-condensable gas (Claim 14, step (c); Figures 7 and 11; Page 6 Lines 12-20; Page 11 Lines 20-25; Page 24 Lines 1-15; Page 27 Line 9-Page 29 Line 25; Claim 18).
(d) discharging (i) a gas product from a gas outlet 35 of the chamber 5 and (ii) a dried and pyrolysed solid carbon-containing product (char) from a separate outlet 35 of the chamber 5, i.e. the solid carbon-containing product is discharged via outlet 15 and the gas product is discharged via outlet 35 (Figures 7 and 11; Page 4 Lines 21-27; Page 7 Lines 4-19; Page 23 Lines 1-15; Page 24 Lines 1-15; Page 27 Line 9-Page 29 Line 25; Claim 18; Claim 14, step (d)).
Ellem is silent to the solid feed material consisting of wood wastes in the form of particle board, medium density fiberboard, and plywood timber products that contain the contaminates, with the contaminates including any one or more than one of heavy metal contaminates and organic materials contaminates in the form of at least one selected from a group consisting of resins, glues, and paints. 
However, Ellem teaches that the method may be used to process a variety of organic feed materails including biomass, peat, coal, oil shale/sands, plastic waste materials, and blends of these materials (Page 1). Ellem teaches that biomass feed materials may include “by way of example, forestry products (including mill residues such as wood shavings), agricultural products, biomass produced in aquatic environments such as algae, agricultural residues such as straw, olive pits and nut shells, animal wastes, municipal and industrial residues” (Page 1 Lines 28-36; emphasis added). From these teachings, a person having ordinary skill in the art would have a reasonable expectation that Ellem could be used to process organic materials other than those explicitly mentioned in Ellem’s disclosure. 
A person having ordinary skill in the art would poses clear understanding that substantially any organic (carbonaceous) material can be pyrolysed. A person having ordinary skill in the art would further poses clear understanding that wood wastes in the form of particle board, medium density fiberboard, and plywood timber products are organic materials comprised largely of wood, as well as other organic materials such as glue and/or resin. Thus, considering that said wood wastes are understood to be comprised mainly of organic materials, and considering that Ellem is taught to be applicable to pyrolysis of a variety of feed materials, a person having ordinary skill in the art would have a reasonable expectation that said wood wastes could be pyrolyzed successfully using the method of Ellem.
Furthermore, even in the absence of the forgoing technical reasoning, the fact that the wood wastes in question are wood wastes, in combination with Ellem’s explicit teaching that the method thereof can be used to pyrolyze wood wastes (i.e. mill residues such as wood shavings), would give a person having ordinary skill in the art a reasonable expectation that Ellem’s method could be successfully applied to the pyrolysis of said wood wastes, i.e. wood wastes in the form of particle board, medium density fiberboard, and plywood timber products.
Further yet, it is known in the art to pyrolyze engineered wood wastes such as plywood. For example, Nagle teaches a method of pyrolysing (carbonizing) engineered wood wastes, i.e. fabricated wood-based materials, such as wood composition board (abstract), wherein the engineered wood wastes may be wood composition boards such as plywood, particleboard, and fiberboard (paragraph [0066]). Nagle teaches that the such engineered wood wastes include thermoset adhesive binders such as urea-formaldehyde or phenol-formaldehyde (paragraph [0066]). Said thermoset adhesive binders are well understood to be resins. Thus, it is understood that said engineered wood wastes contain organic “contaminates” in the form of a resin, i.e. a thermoset adhesive binder such as urea-formaldehyde or phenol-formaldehyde. In view of the forgoing teachings by Nagle, it would be abundantly clear to one of ordinary skill in the art that it is possible to pyrolyze wood wastes wood wastes in the form of particle board, medium density fiberboard, and plywood timber products that contain organic materials contaminates in the form of at least resins. 
As discussed in detail above, a person having ordinary skill in the art would have a reasonable expectation that the method of Ellem could be successfully applied to the pyrolysis of wood wastes in the form of particle board, medium density fiberboard, and plywood timber products that contain organic materials contaminates in the form of at least resins, on the basis of said wood wastes are organic materails. Furthermore, as discussed in detail above, the fact that said wood wastes are wood wastes is sufficient by itself to give a person having ordinary skill in the art a reasonable expectation that said wood wastes could be successfully pyrolyzed using the method of Ellem. Considering that Nagle provides clear evidence that it is, in fact, possible to pyrolyze wood wastes in the form of particle board, medium density fiberboard, and plywood timber products that contain organic materials contaminates in the form of at least resins, a person having ordinary skill in the art of pyrolysis would have scarcely a reason to doubt that such wood wastes could be successfully pyrolysed using the method of Ellem.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ellem in view of Nagle by using the method of Ellem to process (i.e. pyrolyze) a solid feed material consisting of wood wastes in the form of particle board, fiberboard (all types thereof, including but not limited to medium density fiberboard), and plywood timber products that contain the contaminates, with the contaminates including organic materials contaminates in the form of at least resins.
Modified Ellem does not explicitly teach controlling the time temperature profile within the reaction chamber to ensure (i) the organic material contaminates (resin) in the wood wastes are decomposed and are incorporated into useful products.
However, a person having ordinary skill in the art would recognize that, like the wood, said organic material contaminates (resins), by virtue of being organic, can be pyrolysed into pyrolysis products.
In making the above described modification of Ellem in view of Nagle, it would have been obvious to one of ordinary skill in the art to further modify Ellem such that the time-temperature profile thereof were controlled to ensure that (i) the organic contaminates (resins, i.e. thermoset adhesive binders such as urea-formaldehyde or phenol-formaldehyde) would be decomposed (e.g. by pyrolysis) and their decomposed forms be incorporated into the pyrolysis products, in order to ensure that the method successfully processes the feed consisting of wood wastes in the form of particle board, medium density fiberboard, and plywood timber products that contain organic materials contaminates in the form of at least resins,
Modified Ellem remains silent to the wood wastes containing heavy metal contaminates. Modified Ellem also remains silent to controlling the time temperature profile within the reaction chamber to ensure that (ii) at least significant portion (i.e. at least a portion) the heavy metal contaminates in the wood wastes are deported to the solid carbon-containing product.
However, it is well known in the art to form engineered timber, i.e. plywood, particleboard, and/or fiberboard, that has been treated with heavy metals. In particular, it is well known in the art to treat engineered timber such as plywood with chromated copper arsenate (CCA) as a preservative. For example, Nagle teaches that wood-based material that are impregnated chromated copper arsenate (CCA) can be carbonized (paragraph [0084]). In view of Nagle, a person having ordinary skill in the art would have a reasonable expectation that engineered timber (i.e. plywood, particleboard, and/or fiberboard) which has been impregnated with heavy metals (i.e. chrome, copper, and arsenic from CCA) could be successfully pyrolysized into pyrolysis products.
Furthermore, it is known in the art to pyrolyze CCA containing wood. For example, Helsen teaches a method for pyrolysing wood particles containing chromated copper arsenate (CCA) (Title, abstract, Introduction), wherein the pyrolysis yields a solid carbon-containing product (residue) to which a large percentage of the CCA is deported, i.e. the pyrolysis of said wood particles can be carried out with a negligible release of copper and chromium to the gas phase and a minimal release of arsenic (Results and Discussion, Figures 1-3, Conclusions). It is understood that copper, chromium, and arsenic are all heavy metals. Furthermore, Helsen teaches that burning CCA treated wood may cause a non-negligible pollution due to the release of the metals (copper, chromium and arsenic) in the flue gas, and that is desirable to pyrolyze such CCA treated wood in a way which maximizes the fraction arsenic remaining in the solid-carbon containing product upon a maximal reduction in mass of the wood (Introduction). Thus, a person having ordinary skill in the art would recognize deportation of heavy metals in CCA treated timber to the solid carbon-containing process as advantageous, i.e. to prevent pollution by vaporized metals.
Furthermore, in view of Helsen’s disclosure, a person having ordinary skill in the art would recognize that a deportation of heavy metals in CCA wood wastes to the solid carbon-containing products is not only advantageous, but also possible. Specifically, Helsen’s disclosure indicates that a significant portion of heavy metal contaminates can be deported to solid carbon-containing product by pyrolyzing CCA treated wood, and that the amount deported is both time dependent and temperature dependent (Figures 1-3, section 4 “conclusions”). Thus, a person having ordinary skill in the art would have a reasonable expectation that the method of Ellem could be used to process wood wastes having heavy metal contaminates so as to deport a significant portion of heavy metal contaminates to the solid carbon-containing product. Furthermore, a person having ordinary skill in the art would have a reasonable expectation that the time temperature profile of Ellem could be optimized (i.e. controlled in such a manner) to deport an optimal significant amount of heavy metal contaminates to the solid carbon-containing product. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ellem in view of Nagle and Helsen by adapting the method of Ellem to treat engineered timber wastes (i.e. plywood, particleboard, and/or fiberboard) containing heavy metal contaminates, i.e. CCA, by adapting (optimizing) the method such that the time temperature profile within the pyrolysis chamber were controlled to ensure (ii) at least a significant portion (i.e. at least a portion) of the heavy metal contaminates in the engineered timber wastes are deported to the solid carbon-containing product, in order to treat heavy metal contaminated wood while preventing or minimizing pollution via vaporized metals contained in the gas phase.
 Modified Ellem teaches controlling the time temperature profile of such that the temperature of a first zone (Zone 1: Water condensation) is less than 100 °C such that water vapor formed in the chamber is condensed in the first zone and removed from the chamber as liquid water (Ellem: Figures 7 and 11, Pages 19). In modified Ellem, the non-condensable gas is discharged from the first zone, as is made particularly clear from Figure 11 (Ellem: Figures 7, 8, and 11, Pages 19). Figures 7 and 8 also indicate that the gas outlet 35 is in the first zone, as they depict the gas outlet at the very most upstream portion of the reaction chamber 5, even upstream of the inlet 41. Thus, it is clear that the gas outlet 35 is in the first zone (Zone 1: Water condensation). Because the first zone (Zone 1: Water condensation) is maintained at a temperature below 100 °C and is capable of condensing water vapor into water, it is clear that the gas/vapor phase in the first zone is cooled to a temperature below 100 °C. Because the gas product is discharged from the gas outlet 35 in the first zone, which is maintained at a temperature below 100 °C, it is clear that the method of modified Ellem includes controlling the time temperature profiled so that a gas exit temperature at the gas outlet 35 is less than 100 °C.
Modified Ellem does not teach controlling the time temperature profiled so that a gas exit temperature at the gas outlet 35 is less than 100 °C for the express purpose of ensuring that heavy metal contaminate in the wood wastes are not present in the gas product. However, as discussed above, the method of modified Ellem, and indeed that of base Ellem, comprise a step of controlling the time temperature profile as such. Because the method of Ellem comprises controlling the time temperature profile in the claimed manner, said method would necessarily result in any heavy metal contaminates in the wood wastes (i.e. such as those in Ellem modified in view of Helsen as discussed above) not being present in the gas product. Because the control of the time temperature profile of modified Ellem would necessarily result in any heavy metal contaminates in the wood wastes not being present in the gas product, said method satisfies the claim language regarding such a result, regardless of whether or not such a result was expressly taught or contemplated by Ellem (see MPEP 2112 I and II).
Modified Ellem does not explicitly teach that the sealed system contains contaminates in wood wastes during processing in the converter. 
However, as discussed above, the converter is a sealed system i.e. a system which forms gas seals at the inlet and outlet (Abstract, Figure 7, Pages 23-24). Therefore, the system of modified Ellem will necessarily contain any contaminates in the wood wastes during processing, at least in the sense that any vaporized contaminates would be unable to leave the converter via the inlet or the outlet.
Modified Ellem does not explicitly teach that the wood wastes have a size of less than 25 mm. 
However, as discussed above, modified Ellem teaches that the method is used to process fine materails, typically having sizes less than 35 mm. The claimed particle size range of less than 25 mm lies entirely within the taught range. Thus, a person having ordinary skill in the art would expect the claimed range to be workable. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
Furthermore, a person having ordinary skill in the art would recognize that smaller particles have an increased surface area to volume ratio, and therefor will chemically react more quickly/efficiently. Pyrolysis is understood to be a chemical reaction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem by processing a wood waste containing particles having sizes within the range of less than 35 mm taught by Ellem, i.e. by processing a wood waste consisting of particles less than 25 mm in size, in order to, with predictable success, pyrolyze said particles more quickly/efficiently than they would be pyrolyzed were they larger.
Modified Ellem is silent to the moisture in the feed material being less than 20 wt.% of the total mass of the feed material.
However, it is well understood that feed moisture content is a result effective variable in pyrolysis. In particular, it is understood that feed with higher moisture contents will require more energy to pyrolyze. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem by optimizing the feed moisture content, such that the feed comprises 20 wt.% moisture or less, in order to obtain an energy efficient pyrolysis method. 
Modified Ellem does not explicitly teach that the inlet temperature for the drying zone, Zone I (Zone 2 of Ellem), is 60-80 °C. 
However, in modified Ellem, the drying zone (Zone 2 of Ellem) is operated at a temperature of 100-150 °C and is positioned immediately adjacent to a condensation zone (Zone 1 of Ellem), which is operated at a temperature of less than 100 °C, wherein the outlet of the condensation zone is adjacent the inlet of the drying zone (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14). 60-80 °C is less than 100 °C. Thus, a person having ordinary skill in the art would recognize that the condensation zone could be successfully operated in accordance with the teachings of Ellem at a temperature in the range of 60-80 °C. Furthermore, Ellem teaches that “there are overlap regions between the respective zones shown in the Figure [Figure 11],” (Ellem: Page 28 Lines 8-10). Therefore, a person having ordinary skill in the art would recognize that: 1) the boundary between the condensation zone (Zone 1 of Ellem) and the drying zone (Zone 2 of Ellem) is not rigidly defined, and/or 2) that the drying zone could operate such that the inlet temperature thereof was inside the normal operating temperature range of the condensation zone, i.e. such that the inlet temperature were below 100 °C. In view of the forgoing, a person having ordinary skill in the art would have a reasonable expectation that the drying zone of Ellem could be successfully operated with an inlet temperature of 60-80 °C without destroying the function thereof.
In addition, it is well understood that temperature is an important result effective variable in condensation, drying (evaporation), and pyrolysis. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem by optimizing the temperature conditions within the drying zone, i.e. such that the inlet temperature of the drying zone, Zone 1 (Zone 2 in Ellem), were 60-80 °C, in order to obtain a method wherein Zone 1 (Zone 2 in Ellem) successfully functions as a drying zone having an overlap at the inlet end thereof with the condensation zone (Zone 1 in Ellem), which operates at a temperatures below 100 °C.
Modified Ellem is silent to the upper temperature limit of the preheating zone (zone 2) being 250-300 °C.
However, as discussed above, in modified Ellem, the upper temperature limit of the preheating zone, Zone 2 (Zone 3 in Ellem), is a temperature “Tx” wherein Tx is somewhere above 150 °C and somewhere below 600 °C (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14). Because the claimed upper temperature limit of 250-300 °C is situated above 150 °C and below 600 °C a person having ordinary skill in the art would expect that a temperature in the range of 250-300 °C would be suitable for Tx. Furthermore, it is well understood that temperature is an important result effective variable in pyrolysis. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filling date to further modify Ellem by optimizing the upper temperature limit (Tx) of the preheating zone to be in the range of 250-300 °C, in order to obtain a method wherein the preheating zone successfully preheats material passing therethrough on its way to the thermo-chemical reaction zone.
With regard to claim 5: Modified Ellem teaches that the method can be used to process a range of fine-sized feed (input) materials, typically having a size of less than 35 mm (Ellem: Page 31 Lines 10-12). Thus, it is understood that the wood wastes in modified Ellem are typically in particulate form.
Modified Ellem does not explicitly teach that less than 15 wt. % of the total mass of the wood wastes have a particle size of  less than 1 mm.
However, as discussed above, modified Ellem teaches that the method is used to process fine materails, typically having sizes less than 35 mm. The claimed particle size of less than 1 mm lies entirely within the taught range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I). A person having ordinary skill in the art would expect the method of Ellem to be workable when processing wood wastes having any wt.% of 1 mm particles, as wood wastes comprising any wt.% of less than 1 mm particles can still lie with the taught range of 35 mm, i.e. so long as the balance of non-less-than 1 mm particles are less than 35 mm in size.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem by processing a wood waste containing particles having sizes within the range of less than 35 mm taught by Ellem, i.e. by processing a wood waste consisting of particles less than 35 mm in size, wherein less than 15 wt.% of said wood waste is in less than 1 mm particles, in order to pyrolyze said particles with predictable success. 
With regard to claim 8:  In modified Ellem, “the method may include condensing water vapor from the gas product outside the chamber and forming a liquid water product,” (Ellem: Page 12 Lines 24-28).
With regard to claim 9: In modified Ellem, the method includes maintaining a required temperature profile in the reaction chamber 5 by supplying an oxygen-containing gas, such as air, to the reaction chamber and at least partially combusting combustible gases in the reaction chamber (Ellem: Page 28 Line 17-Page 29 Line 15).
With regard to claim 12: The method of modified Ellem includes supplying the oxygen-containing gas, such as air, to the reaction chamber in Zone 3 (Zone 4 in Ellem), whereby the devolatilization produces combustible gases that are combusted by the oxygen-containing gas, and wherein whereby the devolatilization produces combustible gases that are combusted by the oxygen-containing gas (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14).

Claims 14, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellem in view of Nagel and Helsen, as applied to claim 3 above, and in further view of Helsen et al. (“Total recycling of CCA treated wood waste by low-temperature pyrolysis”), hereafter referred to as Helsen II.
With regard to claim 14: Modified Ellem is silent to a step of recovering the heavy metal contaminates from the solid carbon-containing product.
However, such a step of recovery is known in the art. For example, Helsen II teaches a method which involves recovering (removing) metal contaminates from solid carbon-containing products obtained from pyrolysis so as to obtain reusable heavy metals post recovery (abstract, Section 3.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem in view of Helsen II by adding a step of recovering the heavy metal contaminates from the solid carbon-containing product, in order to obtain the heavy metal contaminates in a reusable state. 
With regard to claim 15: Modified Ellem is silent to the portion of the heavy metal contaminants in the wood waste that are deported to the solid carbon-containing product being at least 50%.
However, Helsen II indicates that it is possible to deport over 50% of chromium, copper, and arsenic heavy metal contaminates in wood wastes to a solid carbon containing product using pyrolysis (Table 2, Section 2.2). Furthermore, Helsen II teaches a method which involves recovering (removing) metal contaminates from solid carbon-containing products obtained from pyrolysis so as to obtain reusable heavy metals post recovery (abstract, Section 3.4). A person having ordinary skill in the art would recognize that it would be desirable to deport a greater amount of heavy metal contaminates to the solid carbon-containing product, so as to prevent said contaminates from being released as a gas, and so that said deported heavy metal contaminates are available in the solid carbon-containing products for later separation and recovery.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem in view of Helsen II by optimizing the method of Ellem (e.g. through control of the time temperature profile) so as to deport more than 50% of the heavy metal contaminates (CCA) to the solid carbon containing product, so as to prevent said contaminates from being released as a gas, and so that said deported heavy metal contaminates are available in the solid carbon-containing products for later separation and recovery.
With regard to claim 16: Modified Ellem is silent to the portion of the heavy metal contaminants in the wood waste that are deported to the solid carbon-containing product being at least 96.5%.
However, Helsen II indicates that it is possible to deport over 96.5% of some type of metal contaminates, i.e. chromium and copper heavy metal contaminates, in wood wastes to a solid carbon containing product using pyrolysis (Table 2, Section 2.2). Furthermore, Helsen II teaches a method which involves recovering (removing) metal contaminates from solid carbon-containing products obtained from pyrolysis so as to obtain reusable heavy metals post recovery (abstract, Section 3.4). A person having ordinary skill in the art would recognize that it would be desirable to deport a greater amount of heavy metal contaminates to the solid carbon-containing product, so as to prevent said contaminates from being released as a gas, and so that said deported heavy metal contaminates are available in the solid carbon-containing products for later separation and recovery.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem in view of Helsen II by optimizing the method of Ellem (e.g. through control of the time temperature profile) so as to deport more than 96.5% of the chromium and copper heavy metal contaminates to the solid carbon containing product, so as to prevent said contaminates from being released as a gas, and so that said deported heavy metal contaminates are available in the solid carbon-containing products for later separation and recovery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772